Title: To George Washington from John Hanson, 17 December 1781
From: Hanson, John
To: Washington, George


                        
                            Sir,
                            Philadelphia 17th Dec. 1781.
                        
                        In answer to your favour of this day, I beg leave to inform your Excellency, that the Resolutions you allude
                            to, were transmitted to Genl Greene, by Express, on Saturday last; and that it is the desire and expectation of Congress
                            that the Returns of the Troops composing the Southern Army should be called for by your Excellency, and forwarded to the
                            Executives of the States to which they respectively belong. I have the honor to be, with the highest respect, Your
                            Excellency’s Most Obedient Servant
                        
                            John Hanson Presidt

                        
                    